DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on February 22, 2022 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 6, 7, 12, and 14 and the cancellation of claim(s) 4, 10, 13, and 17; and the addition of claim(s) 20 have been acknowledged and entered.  
In view of the amendment to claim(s) 1, 6, 7, 12, and 14 and the cancellation of claim(s) 13, the rejection of claim(s) 1, 6, 7, 12-14 and 19 under 35 U.S.C. §112 is withdrawn.
In light of the amendment to claim(s) 1, 6, 7, 12, and 14 and the submitted limitations of newly added claim 20, claims 1-2, 4, 6-8, 10, 12-13, and 20 have been withdrawn from further consideration. 
In view of the amendment to claim(s) 14, the rejection of claims 14-15, and 19 under 35 U.S.C. §102(a)(1) is maintained.
In light of the amended claims, the grounds for rejection under 35 U.S.C. §102(a)(1) are modified as provided in the response below. 

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §102/103, see pages 7-8 of the Response to Non-Final Office Action dated November 24, 2021, which was received on February 22, 2022 (hereinafter Response and Office Action, respectively), have been fully considered but they are not persuasive.
With respect to the rejection(s) of claim(s) 1 and 7 under 35 U.S.C. §102(a)(1) as anticipated by Dharne (U.S. Pat. App. Pub. No. 2019/0251957, hereinafter Dharne), applicant asserts that Dharne fails to disclose “determining a facial feature by performing an image recognition on the image of the interaction object, the facial feature comprising a feature of eyebrow; and increasing a voice broadcast speed, in response to determining the facial feature” as asserts support for the amendments at least at paragraphs [0035]-[0037], and [0055]-[0060]. (Response, pg. 7). However, the applicant’s disclosure as filed, including the cited paragraphs, fails to recite “the facial feature comprising a feature of eyebrow” or “increasing a voice broadcast speed in response to determining a facial feature.” Further, though the paragraphs cited by applicant do recite determination of emotion from a facial feature, the facial feature itself is understood as an “object attribute,” which is Species III, not an “object emotion,” the elected Species II. Therefore, the amendments to claims 1 and 7 are directed toward a nonelected species and claims 1 and 7 have been withdrawn from consideration, as further provided for below.
Applicant further argues that dependent claims 2, 4, 6, 8, 10, 12-13, and 20 are allowable for at least the same reasons as independent claims 1 and 7. Regarding claim 12, applicant has cancelled the following elements “and/or, the intelligent robot comprises a camera; and the obtaining object feature information of an interaction object comprises: invoking the camera to capture a face image of the interaction object, and obtaining the object emotion of the interaction object based on the face image.” The remaining elements of claim 12 are directed toward an “object voice output parameter,” which is Species I, not an “object emotion,” the elected Species II. Therefore, claim 12 is directed toward a nonelected species and has been withdrawn from consideration, as further provided for below. Further regarding claims 2, 4, 6, 8, 10, 12-13, and 20, claims 2, 4, 6, 8, 10, 12-13, and 20 are withdrawn as being directed toward a nonelected species at least in light of their dependence from a withdrawn claim. 
Applicant’s arguments/arguments in light of the amended claims are moot as the claims are withdrawn and no longer being considered. 
With respect to the rejection(s) of claim(s) 14 under 35 U.S.C. §102(a)(1) as anticipated by Dharne (U.S. Pat. App. Pub. No. 2019/0251957, hereinafter Dharne), applicant asserts that Dharne fails to disclose “determining a facial feature by performing an image recognition on the image of the interaction object, the facial feature comprising a feature of eyebrow; and increasing a voice broadcast speed, in response to determining the facial feature.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “determining a facial feature by performing an image recognition on the image of the interaction object, the facial feature comprising a feature of eyebrow; and increasing a voice broadcast speed, in response to determining the facial feature.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the rejection of claim 14 is maintained, as amended in light of the amended claim language. 
 Applicant further argues that dependent claims 15 and 19 are allowable for at least the same reasons as independent claim 14. Applicant’s arguments/arguments in light of the amended claims are not persuasive for the reasons described above with reference to claim 14. As such, the rejections of claims 15, 17, and 19 under 35 U.S.C. §102/ 35 U.S.C. §103 are maintained, as amended in light of the amended claim language.
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.		

Election/Restrictions
Newly submitted claim 20 and amended claims 1-2, 4, 6-8, 10, and 12-13 are directed to an invention that is independent or distinct from the invention originally elected for the following reasons: 
Claims 1 and 7 recite “the facial feature comprising a feature of eyebrow” and “increasing a voice broadcast speed in response to determining a facial feature.” Though the paragraphs cited by applicant do recite determination of emotion from a facial feature, the facial feature itself is understood as an “object attribute,” which is Species III, not an “object emotion,” the elected Species II. Therefore, the amendment renders independent claims 1 and 7 as directed to Species III and no longer generic to all species. 
Claim 12 no longer recites the following elements “and/or, the intelligent robot comprises a camera; and the obtaining object feature information of an interaction object comprises: invoking the camera to capture a face image of the interaction object, and obtaining the object emotion of the interaction object based on the face image.” However, these elements were the only elements of claim 12 which were directed to the elected species. The remaining elements of claim 12 are directed toward an “object voice output parameter,” which is Species I, not an “object emotion,” the elected Species II. 
The invention of Species II has been elected without traverse for prosecution on the merits and applicant has received an action on the merits for the originally elected invention.  Accordingly, independent claims 1 and 7 and dependent claims 2, 4, 6, 8, 10, and 12-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dharne.

Regarding claim 14, Dharne discloses A non-transitory computer readable storage medium, storing a computer program thereon (“program storage and data storage of different forms… for various data files to be processed and/or communicated by computer 2500; Dharne, ¶¶ [0137]), wherein the computer program, when executed by a processor of an intelligent robot, causes the processor to perform operations, the operations comprising (The computer 2500 including “program instructions to be executed by CPU 2520” of an agent device 810, where “an agent device as described herein may correspond to a robot” ; Dharne, ¶¶ [0137], [0101], [0049]): obtaining object feature information of an interaction object in a voice interaction scenario (“In deriving an understanding of the current state of the dialogue (e.g., what the user said, or in what manner), the surrounding information understanding unit 920 may rely on various models or sensor data understanding models 925, which may include, e.g., acoustic models for recognizing the sounds in the dialogue scene, natural language understanding (NLU) models for recognizing what was uttered {obtaining... in a voice interaction scenario}...[and] emotion detection models... for detecting tones in speech associated with different emotional states {{object feature information} of a person {...of an interaction object}”; Dharne, ¶¶ [0103]); and performing voice interaction with the interaction object (“ the framework...drives a dialogue {performing voice interaction} with the user 800 {with the interaction object}”; Dharne, ¶¶ [0096]) based on a voice broadcast parameter matching the object feature information. (“Upon receiving the current dialogue state, the local dialogue manager (DM) 820 is invoked to search, at 1015, a response in the local dialogue tree (DT) 830. As discussed herein, a current dialogue state may include one or more types of information such as... the estimated user emotion/intent” where “A response to the current user’s utterance is... generated based on... a dialogue tree {based on a voice broadcast parameter}... that is used to drive the dialogue,” as the dialogue tree is searched based on the estimated user emotion/intent {thus, matching the object feature information}; Dharne, ¶¶ [0104]).

Regarding claim 15, Dharne discloses wherein the object feature information comprises at least one of following items: an object voice output parameter, an object emotion, or an object attribute; wherein the object voice output parameter comprises at least one of: an object speech rate, an object volume, or an object timbre, and the object attribute comprises at least one of: an object age attribute, an object gender attribute, or an object skin color attribute. (“In deriving an understanding of the current state of the dialogue (e.g., what the user said, or in what manner), the surrounding information understanding unit 920 may rely on various models or sensor data understanding models 925, which may include... emotion detection models... for detecting tones in speech associated with different emotional states {object feature information} of a person {...of an interaction object}” where emotional states of a person are the emotion object.; Dharne, ¶¶ [0103]).

Regarding claim 19, Dharne discloses wherein the obtaining object feature information of an interaction object comprises (“In deriving an understanding of the current state of the dialogue (e.g., what the user said, or in what manner), the surrounding information understanding unit 920 may rely on various models or sensor data understanding models 925, which may include... emotion detection models... for detecting tones in speech associated with different emotional states {object feature information} of a person {...of an interaction object}” where emotional states of a person are the emotion object.; Dharne, ¶¶ [0103]) : statisticizing a number of voice output words of the interaction object in a target duration, and computing the object speech rate of the interaction object based on the target duration and the number of voice output words; and/or, the intelligent robot comprises a camera (“An agent device as described herein may correspond to a robot” and “During a conversation, an agent device may include one or more input mechanisms (e.g., cameras, microphones, touch screens, buttons, etc.)”; Dharne, ¶¶ [0049]-[0050]); and the obtaining object feature information of an interaction object comprises: invoking the camera to capture a face image of the interaction object (“one or more input mechanisms (e.g., cameras, microphones, touch screens, buttons, etc.)... allow the agent device to capture inputs related to the user or the local environment associated with the conversation”; the agent device “may use a camera (320) to observe the user’s presence, facial expressions, direction of gaze, surroundings, etc.” Dharne, ¶¶ [0050], [0060]-[0061]), and obtaining the object emotion of the interaction object based on the face image. (the agent device “may use a camera (320) to observe the user’s presence, facial expressions, direction of gaze, surroundings, etc.” where the facial expressions can be used to obtain object emotion (described with reference to an example, “At the same time, the [agent device] may also observe that, once hearing the suggestion to play a game, the user’s {of the interaction object} facial expression {based on the face image} changes from ‘sad’ to ‘smiling’{obtaining object emotion}.”); Dharne, ¶¶ [0060]-[0061], [0072]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kalinli-Akbacak et al. (U.S. Pat. App. Pub. No. 2014/0112556) discloses a multimodal sensor-based emotion recognition which uses positions or motions of the face in determining emotion of a user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657